FILED
                            NOT FOR PUBLICATION                                  SEP 14 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                           U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-10479

              Plaintiff - Appellee,               D.C. No. 3:10-cr-00115-LRH-
                                                  WGC-1
  v.

AARON ROSS,                                       MEMORANDUM *

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                          Submitted September 12, 2012 **
                               Las Vegas, Nevada

Before: RAWLINSON, BYBEE, and IKUTA, Circuit Judges.

       The district court did not clearly err by applying a leadership role

enhancement under U.S.S.G. § 3B1.1(c) to Ross’s sentence because the record

supports the conclusion that Ross supervised at least one other participant in the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
crime, Jackson. See U.S.S.G. § 3B1.1(c) & cmt. n. 1; United States v. Cyphers,

130 F.3d 1361, 1363 (9th Cir. 1997) (“A participant for purposes of a role

adjustment is ‘a person who is criminally responsible for the commission of the

offense, but need not have been convicted.’” (emphasis added)). The conclusion

that Ross supervised Jackson is supported by, among other things, the district

court’s findings that Ross directed Jackson to pay for the minors’ bus tickets and

their hotel room, which was “to be used for both their accommodations and for

their work.”

      “Clearly erroneous review is significantly deferential, requiring that the

appellate court accept the district court’s findings absent a definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000) (internal quotation marks omitted). The relevant offense

was transportation of a minor for prostitution. See 18 U.S.C. § 2423(a) (requiring

to prove a violation that a person “knowingly transport[] an individual who has not

attained the age of 18 years in interstate or foreign commerce . . . with intent that

the individual engage in prostitution”). Though Jackson was not convicted, the

record supports the conclusion that he was criminally responsible for transportation

of a minor for prostitution. Jackson was close friends with and spent a significant

amount of time with Ross; he was familiar and had associated with the Gouda


                                           2
Mob; he purchased the bus tickets used to transport Ross and the minors, and

traveled with them to Reno; and he knew that the girls were underage and worked

as prostitutes. In light of this evidence and the district court’s findings, there

cannot be a “definite and firm conviction that a mistake has been committed.” See

id.

      Ross’s argument that the district court did not make any findings on his

management of Jackson is without merit. “It is not necessary that the district court

make specific findings of fact to justify the imposition of the role enhancement . . .

[so long as there is] evidence in the record that would support the conclusion . . . .”

United States v. Whitney, 673 F.3d 965, 975 (9th Cir. 2012). In any event, the

district court explicitly adopted the pre-sentence report and its addendum

containing the findings regarding Jackson. See United States v. Scott, 642 F.3d

791, 801 (9th Cir. 2011).

      AFFIRMED.




                                            3